I-Iill, C. J.
1. While the owner of rented premises in the possession of the tenant can only recover damages for an injury to the freehold, yet evidence of the rental value of the land is admissible, as illustrative of the market value of the land before and after the trespass.
2. In a suit by the owner of rented land to recover damages for trespass, testimony that the tenant also “claimed damages” to his possession, arising out of the same trespass, is irrelevant and immaterial. The same trespass might injure both the freehold of the owner and the interest of the tenant in possession, but the damages recoverable by each are entirely separate and distinct. Civil Code of 1895, §§ 3876, 3877.
3. This being a suit for permanent injury to the freehold, section 3884 of the Civil Code was not applicable.
4. Ho material error of law was committed in the trial of the case, and the verd'iet is supported by the evidence. Judgment affirmed.